UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1404



MAVIES WINGLER,

                                              Plaintiff - Appellant,

          versus


GROUP LOTTO, a foreign Corporation,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-01-518-2)


Submitted:   July 29, 2004                 Decided:   August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mavies Wingler, Appellant Pro Se.     John Joseph Nesius, Bruce
Michael Jacobs, Kevin Paul Davis, SPILMAN THOMAS & BATTLE, PLLC,
Charleston, West Virginia; Bruce Ethan Robins, FEDER, KASZOVITZ,
ISAACSON, WEBER, SKALA, BASS & RHINE, New York, New York, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mavies Wingler appeals from the district court’s order

granting summary judgment in favor of Group Lotto in her action in

which she asserted that she chose the winning numbers for a lottery

drawing that had a $10 million jackpot prize.   The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2000).    The magistrate judge recommended that

summary judgment be granted in Group Lotto’s favor and advised

Wingler that failure to file timely specific objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Wingler

failed to file specific objections to the magistrate judge’s

recommendation; rather, in response to the recommendation, she

merely restated her claims.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).   Wingler has waived appellate

review by failing to file specific objections after receiving

proper notice. Accordingly, we affirm the judgment of the district

court.




                              - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -